PER CURIAM.

JUDGMENT

This appeal was considered on the record from the National Labor Relations Board and on the briefs filed by the par*4ties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the petition for review be denied and the cross-application for enforcement be granted. Because First Transit did not present to the National Labor Relations Board the arguments it now presents to the court, the court is without jurisdiction to consider First Transit’s arguments, as provided in § 10(e) of the National Labor Relations Act, 29 U.S.C. § 160(e). As a result, the cross-application of the NLRB stands unopposed and there is no reason before the court not to grant such application.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.